Citation Nr: 1105272	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a left ankle 
disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for hallux rigidus of the 
right foot, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for hallux rigidus of the 
left foot, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied the benefits sought on appeal.  In July 
2008, the Veteran testified before the Board at a Central Office 
hearing.  In February 2010, the Board remanded the claim for 
additional development.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right 
ankle disability (osteoarthritis) has been manifested by 
tenderness and marked limitation of motion with pain.  Ankylosis 
has not been demonstrated.

2.  Throughout the pendency of the appeal, the Veteran's left 
ankle disability (degenerative joint disease) has been manifested 
by tenderness and marked limitation of motion with pain.  
Ankylosis has not been demonstrated.

3.  Throughout the pendency of the appeal, the Veteran's pes 
planus has been manifested by subjective complaints of pain on 
manipulation and use of the feet.  There was objective evidence 
of tenderness.  There was no evidence of callosities, marked 
inward displacement, or severe spasm of the tendo Achilles on 
manipulation that was not improved by orthopedic shoes or 
appliances.

4.  Throughout the pendency of the appeal, the Veteran's right 
hallux rigidus has been manifested by pain, immobility of the 
first metatarsophalangeal joint, and fatigability.  He is able to 
stand for approximately one hour and to walk for one-quarter 
mile.  At times he required the use of an assistive device.  The 
disability does not equate to amputation of the right great toe 
with removal of the metatarsal head and amounts to no more than a 
moderate disability of the foot.

5.  Throughout the pendency of the appeal, the Veteran's left 
hallux rigidus has been manifested by pain, immobility of the 
first metatarsophalangeal joint, and fatigability.  He is able to 
stand for approximately one hour and to walk for one-quarter 
mile.  At times he required the use of an assistive device.  The 
disability does not equate to amputation of the right great toe 
with removal of the metatarsal head and amounts to no more than a 
moderate disability of the foot.

6.  The Veteran's service-connected disabilities have not been 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for a rating in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5276 (2010).

4.  The criteria for a rating in excess of 10 percent for right 
hallux rigidus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5171, 5280, 
5281, 5283, 5284 (2010).

5.  The criteria for a rating in excess of 10 percent for left 
hallux rigidus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5171, 5280, 
5281, 5283, 5284 (2010).

6.  The criteria for assignment of TDIU are not met, and the 
evidence does not warrant referral for consideration of a TDIU on 
an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left and Right Ankle Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2010), should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  For traumatic arthritis, 
Diagnostic Code 5010 directs that the evaluation of arthritis be 
conducted under Diagnostic Code5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code5003 (2010).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code5003 (2010).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under Diagnostic Code5003.  38 C.F.R. § 4.71a, Diagnostic 
Code5003, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's left and right ankle disabilities are each rated 20 
percent disabling under Diagnostic Code5010-5271.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code5010 
pertains to degenerative arthritis and Diagnostic Code5271 
pertains to limitation of motion of the ankle.

In reviewing other potentially applicable Diagnostic Codes, 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 (malunion 
of the os calcis or astralgus), and 5274 (astralgalectomy) do not 
provide for ratings in excess of 20 percent.  As the Veteran is 
already in receipt of a 20 percent disability rating for his 
right and left ankles, Diagnostic Codes 5272, 5273, and 5274 
cannot serve as a basis for an increased rating in this case.

Diagnostic Code 5270, which pertains to ankylosis of the ankle 
joint, is applicable in this instance because the evidence does 
not show ankylosis of either ankle.

VA treatment records beginning in September 2005 reflect that at 
that time, the Veteran was recovering from right knee surgery.  
Range of motion of the right ankle was within normal limits.  The 
Veteran was able to walk without assistance.  Lower extremity 
strengthening exercises were recommended.  In November 2005, the 
Veteran was using a cane to walk.  Range of motion of the ankle 
was 5 degrees on dorsiflexion, bilaterally.  In January 2006, the 
Veteran reported that he currently walked with a cane and ankle 
braces.  The ankles were not swollen.  

In November 2006, the Veteran's wife submitted a statement that 
since his in-service ankle surgeries, he had experienced immense 
pain in his ankles.  

A February 2007 private treatment record shows complaints of 
pain, swelling, and stiffness in the ankles.  Physical 
examination revealed pain on active dorsiflexion and plantar 
flexion of the right and left ankle joints.  There was functional 
ankle equines bilaterally, with shortening of the posterior 
muscle group.  There was approximately 0 degrees of active ankle 
dorsiflexion with soft end range of motion.  The Veteran had an 
antalgic gait.  X-ray examination revealed degenerative joint 
disease in the ankle lateral gutter, sub-talar joint, talo-
navicular joint, and talo-navicular joint.

At his July 2008 hearing before the Board, the Veteran stated 
that he experienced stiffness, swelling, and pain in his ankles.  
He stated that his VA physicians had suggested that he lose 
weight, and that he had tried, but that he had not experienced 
any relief.  He stated that he wore ankle braces.  His ankle pain 
was worse on activity.  

VA treatment records show that in July 2009, the Veteran reported 
pain in his ankles.  He stated that ankle braces had not helped.  

On May 2010 general VA examination, the Veteran's gait was 
normal.  He reported constant pain on motion and numbness in his 
legs.  Physical examination revealed no joint swelling, effusion, 
tenderness, laxity, or ankylosis in either ankle.  There were 
trophic changes in the lower extremities with decreased pedis 
pulses and tibial pulses.  

On May 2010 VA examination, the Veteran reported that walking was 
limited to fifty feet at a time due to pain.  He reported that 
his ankle pain was a 10 out of 10.  Physical examination found 
range of motion of the right and left ankles of 15 degrees 
dorsiflexion and 40 degrees on plantar flexion.  Eversion was to 
5 degrees and inversion was to 10 degrees.  There was some pain 
along the course of the posterior tibial tendon.  He had some 
function with full strength with resisted inversion.  There was 
no gross ankle instability.  There was no evidence of edema, 
fatigability, or weakness of the foot.  There was no increased 
pain or decreased range of motion on three repetitions.  The 
diagnosis was moderate posterior tibial tendon dysfunction, 
bilaterally.  

Diagnostic Code 5271, used to rate limitation of motion of the 
ankle, provides for a maximum 20 percent rating for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2010).  As the Veteran is already in receipt of 20 
percent ratings under this diagnostic code, DC 5271 cannot serve 
as a basis for an increased rating.

Next, Diagnostic Code5270 pertains to ankylosis of the ankles and 
provides for a 30 percent rating for ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 10 
degrees; and a 40 percent rating for ankylosis where plantar 
flexion is at more than 40 degrees, or dorsiflexion is at more 
than 10 degrees, or with an abduction, adduction, inversion or 
eversion deformity.  The Board observes in this case that the 
Veteran was found to have 5 degrees dorsiflexion of the ankles in 
November 2005 and 0 degrees dorsiflexion on private examination 
in February 2007.  However, at those times, no diagnosis of 
ankylosis was provided.  In that regard, on October 2005 VA 
examination, dorsiflexion was to 15 degrees and on May 2010 VA 
examination, dorsiflexion of the ankles was to 15 degrees.  The 
May 2010 VA examination specifically found no ankylosis of the 
ankles.  The Board observes that the VA treatment records dated 
throughout the appeal period do not demonstrate that the Veteran 
complained of symptoms akin to ankylosis of the ankle or fusion 
of the ankle joint.

Accordingly, despite the limited findings of range of motion in 
2005 and 2007, absent a diagnosis of ankylosis or findings of 
symptoms akin to fusion of the ankle joint, the Board concludes 
that the Veteran's right and left ankle disabilities are more 
appropriately compensated as 20 percent disabling under 
Diagnostic Code5271, marked limitation of ankle motion.  Although 
the Veteran has stated that his most recent May 2010 VA 
examination may have been confused with a different Veteran's 
examination, and that no range of motion testing was conducted, 
because the examination accurately documents the Veteran's 
current complaints and symptoms as they are consistently 
reflected in the claims file, and shows range of motion testing 
that is similar to that found in October 2005, and because the 
examination accurately shows the Veteran's name and identifying 
information, the Board has no reason to doubt the authenticity of 
the examination with regard to the physical findings made in the 
context of an increased rating claim and therefore concludes that 
remand for a new examination is not necessary in this case. 

While the Veteran has been diagnosed with degenerative joint 
disease of the right and left ankles, he is also already in 
receipt of a separate 10 percent rating under Diagnostic Code5003 
or 5010 for arthritis of the ankles.  38 C.F.R. § 4.71a, 
Diagnostic Code5010, Note 1 (2010).  Diagnostic Code5003 or 5010 
cannot serve as a basis for increased 20 percent ratings in this 
case because the evidence does not demonstrate that the Veteran 
has suffered from incapacitating episodes related to his ankles, 
or any episodes in which bed rest has been prescribed by a 
physician.  Though the Veteran has stated that he has had to stay 
in bed due to ankle pain, the clinical evidence of record does 
not demonstrate a prescription for bed rest or that the Veteran's 
ankle disability was incapacitating.  

The remaining potentially applicable diagnostic code is 
Diagnostic Code5167 (loss of use of foot), which provides for a 
40 percent rating.  While the Veteran's right and left ankle 
disabilities are significant, the medical evidence does not show, 
nor does he allege, that he has actually lost the use of the 
right or left foot such that he would be equally well served by 
amputation and the use of a prosthesis.  He is able to walk and 
stand, albeit with limitations, and clearly has more function in 
the foot than would be served with an amputation stump.  38 
C.F.R. §§ 3.350, 4.63 (2010).  Thus, the Veteran is not entitled 
to a 40 percent rating under Diagnostic Code 5167.

Despite that the Veteran has continued to complain of right and 
left ankle pain, as demonstrated in VA treatment records dated 
from 2005 to 2010, and in report of VA examination dated in May 
2010, he has not been diagnosed with a right or left ankle 
disability which would allow for a rating in excess of 20 
percent.

The Board has considered whether there is additional loss of 
function as a result of repetitive use of the right or left 
ankle.  However, where a disability has been rated at the maximum 
level provided by the limitation of motion diagnostic code under 
which it is rated, those considerations do not apply.  38 C.F.R. 
§§ 4.40, 4.45 (2010); VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 
(1998); Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for 
consideration of functional loss of range of motion of a wrist 
due to pain inappropriate where rating currently assigned for 
limitation of motion was maximum available under the applied 
diagnostic code).  In this case, the Board has determined that 
Diagnostic Codes 5270 and 5167 do not apply because the Veteran 
has not been shown to suffer from those conditions.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's right and left 
ankle disabilities, but findings supporting a higher rating have 
not been documented.  In addition, it has not been shown that the 
service-connected ankle disabilities have required frequent 
periods of hospitalization or has produced marked interference 
with the Veteran's employment beyond the intent of the rating 
schedule.  Though the Veteran has stated that his foot pain has 
precluded his employment as a mail carrier, the clinical evidence 
of record reflects the opinion that he would be able to work in a 
stationary, sedentary position.  The Board thus finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that a rating in excess of 20 
percent for the Veteran's right and left ankle disabilities has 
not been demonstrated.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Pes Planus

The Veteran's bilateral pes planus is rated as 30 percent 
disabling throughout the appeal under Diagnostic Code 5276.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  In considering 
other applicable diagnostic codes, the Board finds that the 
Veteran has not been diagnosed with pes cavus, malunion or 
nonunion of the tarsal or metatarsal bones, or a foot injury.  
Therefore, Diagnostic Code s 5278, 5283, and 5284 are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 
(2010).  As the remaining diagnostic codes pertaining to the feet 
do not provide for a rating in excess of 30 percent, the 
remaining diagnostic codes cannot serve as a basis for an 
increased rating in this case during anytime under appeal.

Under Diagnostic Code 5276, a 30 percent rating is warranted for 
severe bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, an indication of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.

VA treatment records beginning in July 2004, within one year 
prior to the appeal, show an ongoing diagnosis of bilateral pes 
planus.  In February 2006, a recent X-ray examination of the foot 
was read to be "not weight bearing."  In September 2006, his 
pes planus was assessed to be stable. 

A February 2007 private examination shows a finding of pes 
planovalgus foot type, bilaterally.  X-ray examination revealed 
severe flattening with longitudinal arch with a break in the Cyma 
line consistent with pronated flat foot, bilaterally.  The 
diagnosis was acquired planovalgus foot deformity, acquired equis 
deformity, and osteoarthritis.  Corrective surgery was discussed. 

At his July 2008 hearing before the Board, the Veteran stated 
that his current pes planus symptoms included severe pain that 
radiated to his legs and back, and swelling, redness, and 
tenderness of the feet.  He experienced back pain whenever he was 
on his feet for more than fifteen minutes to an hour.  He was 
told he had to elevate his feet when he experienced those 
symptoms.  He stated that whenever he stepped on any sort of 
uneven surface, such as a pebble, he felt pain shooting up his 
leg.  He also experienced a numb and tingling sensation in his 
legs.  He stated that it was difficult to start walking in the 
morning.  He wore orthotics and special shoes made for him by the 
VA but stated that they did not provide any relief.  He stated 
that he had calluses and dry, flaky skin.  The calluses were 
located at the heel area, the middle portion of his feet, and 
underneath the front of his feet, especially around the toes.  

VA treatment records dated from 2008 to 2010 show only that in 
July 2009, the Veteran reported pain in his arches.  He reported 
that his orthotics had not helped and had caused his feet to turn 
outwards and hurt.  Physical examination revealed that 
circulation was intact.  Skin texture was normal.  Monofilament 
and vibratory testing was normal.  The assessment was pain and 
pes planus/posterior tibial tendon dysfunction.  He was 
prescribed hiker shoes with slots on the left side.

On May 2010 VA examination, the Veteran reported that although he 
used orthotics, they did not help his foot pain and he was 
limited to walking only fifty feet at a time.  Physical 
examination revealed a slightly slower than normal gait.  He used 
a cane to walk.  There was some tenderness around the region of 
the first metatarsophalangeal joint.  There was no evidence of 
abnormal weight bearing or accompanying callus formation.   

In this case, the Board finds that a higher 50 percent rating is 
not warranted.  The clinical evidence does not show pronounced, 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement or severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  Though the Veteran has stated that his foot pain has 
not resolved when wearing orthopedic shoes and appliances, the 
clinical evidence does not show, and the Veteran has not 
suggested, that he has suffered severe spasm of the tendo 
Achilles on manipulation.  On May 2010 VA examination, there was 
some tenderness at the first metatarsophalangeal joint, but that 
tenderness was not described as extreme.  VA and private 
treatment records show that the Veteran continued to suffer from 
pain related to his bilateral pes planus, but the evidence does 
not show abnormal weight bearing or additional symptoms 
consistent with a 50 percent rating.

For disabilities rated on the basis of limitation of motion, VA 
is required to apply the provisions pertaining to functional 
impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying these 
regulations VA should obtain examinations in which the examiner 
determines whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  Those 
determinations are, if feasible, be expressed in terms of the 
degree of additional range of motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. 
Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2009).  However, 
because the diagnostic code pertaining to pes planus does not 
contain criteria based on limitation of motion, the Board finds 
that the provisions pertaining to functional impairment, are not 
applicable.  38 C.F.R. §§ 4.40, 4.45 (2010).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's bilateral pes 
planus, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the service-
connected bilateral pes planus has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment beyond the intent of the rating schedule.  
Though the Veteran has stated that his foot pain has precluded 
his employment as a mail carrier, the clinical evidence of record 
shows the opinion that he would be able to work in a stationary, 
sedentary position.  The Board thus finds that referral for 
consideration of the assignment of an extraschedular rating is 
not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that a rating in excess of 30 
percent for the Veteran's pes planus is not warranted.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right and Left Hallux Rigidus

The Veteran's right and left great toe disabilities are each 
rated 10 percent disabling under Diagnostic Code 5281.  
Diagnostic Code 5281 pertains to unilateral severe hallux rigidus 
and is to be rated under Diagnostic Code 5280, which pertains to 
unilateral hallux valgus.  38 C.F.R. § 4.124a, Diagnostic Codes 
5281, 5280 (2010).

VA treatment records beginning in September 2005 show that in 
November 2005, the Veteran was status post four bunion surgeries 
and still experienced pain at the arch and medial eminence and 
the plantar at the first metatarsal heads, bilaterally.  He used 
cork and leather orthotics and shoes.  The pain was worse in the 
right foot than the left foot and was described as eight out of 
ten in intensity.  Physical examination revealed pes planus, 
range of motion of 20 degrees dorsiflexion, bilaterally, and 20 
degrees plantar flexion at the great toe.  There was tenderness 
at the posterior tibia, bilaterally.  There was good heel varus 
on toe raises and good subtalar motion, bilaterally.  There were 
no plantar calluses or tender sesamoids.  In January 2006, the 
Veteran reported that his bunions got inflamed with erythema.  In 
February 2006, there was tenderness at the medial eminence with 
numbness.  Range of motion testing revealed dorsiflexion on the 
right to 10 degrees and 20 degrees on the left side.  There was 
flexion of 15 degrees on plantar flexion at the right great toe 
and to 10 degrees at the left great toe.  There was mild 
tenderness at the posterior tibias.  There was good heel varus on 
toe raises and good subtalar motion, bilaterally.  There were no 
plantar calluses or tender sesamoids.  In September 2006, his 
bunions were assessed to be stable.

A February 2007 private treatment record reflects complaints of 
pain, swelling, and stiffness in the big toe joints.  His feet 
would ache.  He stated that the surgeries for his bunions has 
made his condition worse and impacted his ability to walk and to 
enjoy life.  His biomechanical orthotics did not eliminate his 
pain.  Range of motion testing revealed pain on end of range of 
motion at the right and left first metatarsophalangeal joint.  
There was hypermobility of the first metatarsal-cuneiform joints 
of both feet.  There was notable subtalar joint pronation of both 
feet with collapse of the longitudinal arch.  X-ray examination 
revealed osteoarthritis at the medial cuneiform of the first 
metatarsal and metatarsophalangeal joints, bilaterally.  The 
diagnosis was hallux abducto valgus with bunion deformity and 
hallux rigidus with pain.  Corrective surgery was discussed as an 
option of treatment.  

At his July 2008 hearing before the Board, the Veteran stated 
that his bunions hurt when they rubbed up against the sides of 
his shoes.  He reported that at the end of the day, his feet were 
red and puffy.  He soaked his feet to get the swelling to go 
down.  He stated that he lacked any range of motion in the big 
toe and walked in a waddling fashion.  He sometimes used a cane 
to walk.  When he walked, his weight shifted to accommodate the 
stiffness of his joints and that affected his balance.

On May 2010 VA examination, examination of the right and left 
foot revealed a hallux valgus deformity of 25 degrees.  Motion at 
the first metaphalangeal joint was 10 degrees on dorsiflexion and 
25 degrees on plantar flexion.  His Achilles tendon was aligned 
slightly valgus and there was some mild tenderness.  There was no 
evidence of abnormal weight bearing.  There was some tenderness 
at the first metatarsophalangeal joint.  The Veteran did not wish 
to complete a toe rise due to pain.  There was no increased pain 
or decreased range of motion on three repetitions.  The diagnosis 
was hallux valgus deformity with severe degenerative changes of 
the first metatarsophalangeal joint.

In first evaluating the Veteran's disabilities under the 
diagnostic criteria pertaining to hallux rigidus, the diagnostic 
criteria pertaining to hallux valgus directs that severe hallux 
valgus be rated as equivalent to amputation of the great toe, or 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2010).  As the Veteran is already in receipt of 10 percent 
disability ratings, the question is whether his disabilities, 
under the diagnostic criteria pertaining to amputation of the 
great toe, equate to amputation of the great toe without 
metatarsal involvement (10 percent) or with removal of the 
metatarsal head (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5171 (2010).

The Board finds that the Veteran's disabilities at most equate to 
amputation of the great toe without metatarsal involvement, such 
that no more than a 10 percent rating is warranted.  Although the 
Veteran continues to experience pain in the first 
metatarsophalangeal joints and he has little motion as a result 
of the stiff joint, he is able to walk, albeit with limitations, 
and stand for approximately one hour.  His disability does not 
otherwise impair his activities of daily living but for pain and 
needing to rest.  He has stated that he relies on the use of a 
cane at times and the clinical evidence of record demonstrates 
that he does not have trouble with weight bearing.  Although the 
Veteran has stated that the pain in his feet makes it so that his 
gait has been altered, VA treatment records and VA examination 
have not demonstrated findings of abnormal weight bearing.  
Therefore, the Board concludes that the Veteran's disability does 
not rise to the same level of severity as would be contemplated 
by amputation of the great toe with removal of the metatarsal 
head.  Accordingly, the Board finds that a disability rating in 
excess of 10 percent is not warranted under Diagnostic Code s 
5171, 5280, or 5281.

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because the 
evidence does not otherwise show weak foot (5277), pes cavus 
(5278), Morton's disease (5279), hammer toe (5282), or malunion 
nonunion of the tarsal or metatarsal bones (5283), or a foot 
injury (5284) and the diagnostic codes pertaining to those 
disabilities are not applicable.  The Veteran is separately 
compensated for flat feet and for bilateral ankle disabilities.  
To compensate any overlapping symptomatology would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (2010). 

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions pertaining to functional 
impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying these 
regulations VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range of motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. 
Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2009).  However, 
because the diagnostic code pertaining to hallux rigidus does not 
contain criteria based on limitation of motion, the provisions  
pertaining to functional impairment, are not applicable.  38 
C.F.R. §§ 4.40, 4.45 (2010).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's right and left 
hallux rigidus, but findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that the 
service-connected bilateral hallux rigidus has required frequent 
periods of hospitalization or has produced marked interference 
with the Veteran's employment beyond the intent of the rating 
schedule.  Though the Veteran has stated that his foot pain has 
precluded his employment as a mail carrier, the clinical evidence 
of record shows the opinion that he would be able to work in a 
stationary, sedentary position.  The Board thus finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that a rating in excess of 10 
percent for the Veteran's right and left hallux rigidus has not 
been demonstrated.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides a rating of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2010).  In evaluating total disability, full consideration 
must be given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to defects 
in physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

Service connection is currently in effect for twelve 
disabilities: bilateral pes planus (30 percent), tinea pedis (30 
percent), depression (30 percent), a right ankle disability (20 
percent), a left ankle disability (20 percent), bilateral 
arthritis of the ankles (10 percent), right hallux rigidus (10 
percent), left hallux rigidus (10 percent), sinusitis (10 
percent), GERD with hiatal hernia (10 percent), hepatitis C (10 
percent) and an appendectomy scar (noncompensable).  The combined 
disability rating is 90 percent.

Disabilities resulting from a common etiology may be combined in 
order to meet the scheduler criteria under 38 C.F.R. § 4.16(a).  
In this case, the Veteran's right and left ankle disabilities, 
tinea pedis, pes planus, and hallux rigidus all stem from one 
etiology suffered in service.  Therefore, when combining the 
ratings listed above related to the feet as one single rating, 
the Veteran has been in receipt of a 40 percent rating  and 
additional ratings that amount to a 90 percent disability rating 
throughout the pendency of the appeal.  Those disability ratings 
meet the threshold criteria for a TDIU rating on a schedular 
basis.  38 C.F.R. § 4.16(a) (2010).

Nevertheless, in addition to meeting the schedular criteria for 
TDIU, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  A finding 
of total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Entitlement to a total compensation rating must be based solely 
on the impact of the veteran's service-connected disability on 
his ability to keep and maintain substantially gainful work.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  The question in a TDIU case 
is whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the veteran 
is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment is 
not to be considered substantially gainful employment.  38 C.F.R. 
§ 4.17 (2010).  Factors to be considered include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2010).

The Veteran contends that he has not been able to find employment 
since he was terminated from his position as a mail carrier in 
2000.  He primarily contends that his bilateral foot disabilities 
prevent him from maintaining employment, and that his hepatitis C 
causes him to feel sluggish and unable to complete duties.

The record includes a December 2000 employee evaluation conducted 
by the United States Postal Service.  The record shows that the 
Veteran could not meet the requirements of the position of mail 
carrier due to the extensive walking required for the position.  
An accompanying letter stated that the Veteran was terminated 
from the position of mail carrier during his probationary period 
because he did not meet the demands of extensive walking required 
for the position.  

An October 2005 VA treatment record shows that the Veteran was 
working as a pastor at his church.  The church was not paying his 
expenses but he hoped that would change.  His wife had quit her 
job to help him in his ministry.  

The record also shows that the Veteran has a degree in biblical 
studies that he received through the VA vocational rehabilitation 
program in 2004.  

At his July 2008 hearing before the Board, the Veteran stated he 
could not find a job to accommodate his disabilities, including 
having to elevate his feet every hour.  He stated that his foot 
pain was severe and he could no longer mow his lawn or play with 
his grandchildren.  He stated that in the late 1990s, he worked 
in Kuwait on a missionary contract, but that due his physical 
disabilities and the lack of adequate medical care, he came back 
to the United States at the end of his contract.  He stated that 
he had been excited to work for the Postal Service and he was 
surprised when they fired him.  He stated that his position as 
mail carrier had required him to walk fourteen miles a day.  He 
reported that he had applied to a number of jobs since then, 
including warehouse jobs and security positions, but had not been 
able to secure any sort of employment.  He stated that he had a 
degree in biblical studies and had tried to do ministerial work, 
but that profession was not lucrative enough to support his 
family.  He stated that if he were to find employment, he would 
most likely be able to work reliably if his disability was 
accommodated.  He estimated that he could carry about twenty to 
thirty pounds, could walk up stairs, though climbing gave him 
trouble, and was able to get to a low shelf if he were to get on 
his knees.  He stated that he was mostly limited in his ability 
to enjoy activities he once was able to complete such as taking 
long walks with his wife.

On April 2010 VA psychiatric examination, the Veteran reported 
chronic lack of energy, an inability to complete tasks due to 
lack of interest and weight gain.  He stated that he was not 
making an income which was disheartening.  His spouse was present 
and stated that the Veteran ruminated over grudges and was always 
pessimistic and irritable.  He had suicidal ideations, but no 
gestures.  He usually spent the day watching television or 
working on projects around the home.  He and his wife worked as 
lay pastors for a church for which they did not receive income.  
His participation with the church was uplifting but the 
congregation was shrinking.  He was becoming irritable with the 
members.  After conducting mental status examination, the 
examiner diagnosed the Veteran with dysthymia and history of 
major depressive disorder.  The examiner concluded that the 
Veteran's mental disability did not result in social and 
occupational deficiencies but did result in reduced reliability 
and productivity.  The Veteran was able to work as a lay pastor 
but needed his wife to help to complete tasks, remember 
appointments, and prepare presentations.  He suffered from low 
mood, lack of interest, and cognitive symptoms of forgetfulness 
and lethargy.

On May 2010 VA TDIU examination, the Veteran reported that he had 
not worked since 2000.  After physically examining the Veteran's 
foot disabilities, including his ankle disabilities, hallux 
rigidus, and pes planus, the examiner determined that the Veteran 
was not unemployable due to those disabilities.  The examiner 
explained that though it would be extremely difficult for the 
Veteran to work in a position that required prolonged standing or 
walking, there would be no reason that he would not be able to 
work at desk job.

On May 2010 general VA examination, the examiner reviewed each of 
the Veteran's service-connected disabilities with regard to the 
Veteran's employability.  The Veteran reported that he was 
currently training to become a minister.  The examiner reviewed 
the orthopedic VA examination that had been conducted earlier 
that month and determined that the Veteran's most disabling 
aspect of his left and right foot and ankle disabilities appeared 
to be limitation of motion of the feet, swelling, and pain.  The 
examiner conducted physical examination with regard to the 
Veteran's service-connected sinusitis, GERD with hiatal hernia, 
tinea pedis, hepatitis C, and residuals of an appendectomy.  The 
examiner determined that the Veteran's disabling symptoms related 
to those disabilities included constant headaches, trouble 
breathing, scratchy and itchy feet, and occasional symptoms 
related to his hiatal hernia.  With regard to his sinusitis, 
although the Veteran would not be able to work in a dusty, high 
pollen environment such as outside, and his medications caused 
him to feel drowsy, the examiner did not find that the condition 
would preclude the Veteran from employment.  With regard to his 
hepatitis C, the condition was determined to be stable with no 
current treatment and therefore would not preclude him from 
employment.  With regard to his scar related to the previous 
appendectomy, there was no residual to preclude employment.  With 
regard to his tinea pedis, though the Veteran found it difficult 
to walk and wear certain shoes, the examiner determined that he 
could work with that condition in a sedentary condition, or the 
symptoms could be controlled with medications.  With regard to 
his GERD and hiatal hernia, the Veteran's occasional symptoms 
would not preclude employment.  

In this case, it is not entirely clear that the Veteran is not 
working.  Throughout the appeal period, he and his wife have made 
reference to their positions as lay pastors.  In fact, the 
Veteran's wife quit her job in order to further the ministry.  
Though the Veteran stated at one time that he was not receiving 
pay for his work as a pastor, he also stated that in the future 
he might receive income from the position.  

However, even when giving the Veteran the benefit of the doubt 
that he is in fact not receiving more than marginal income from 
his position as pastor, the Board finds that the evidence of 
record does not support the award of a TDIU.  Both VA examiners 
determined that the Veteran's service-connected physical 
disabilities had little impact on his ability to find and 
maintain employment.  To that extent, though the Veteran could 
not maintain work as a postal employee on a fourteen mile carrier 
route, the VA examiners could find no indication that he would be 
unable to work in a more sedentary environment such as at a desk.  
The Veteran's foot and ankle disabilities, his sinusitis, GERD, 
hepatitis C, and appendectomy scar were not considered to be 
conditions that would prevent the Veteran from working at a desk 
job.  With regard to the Veteran's service-connected depression, 
VA psychiatric examination found that the Veteran's depression 
did not have a marked interference with employability, and it was 
noted that the Veteran's wife helped him with many different 
tasks in his ministry.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone render him unable to secure and to follow a 
substantially gainful occupation.  The evidence does not suggest 
that this case presents an exceptional or unusual disability 
picture such that the Veteran is unable to secure and follow 
substantially gainful employment due to service-connected 
disabilities, or otherwise render a schedular rating impractical.  
There is no basis for referral of this case to the Director of 
the Compensation and Pension Service for extraschedular 
consideration.  The Board finds that the preponderance of the 
evidence is against the claim, and the claim for a total 
disability rating based on individual unemployability must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in September 2005, January 2006, 
and March 2010; a rating decision in August 2006; a statement of 
the case in May 2007, and a supplemental statement of the case in 
August 207.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Entitlement to an increased rating for a right ankle disability 
in excess of 20 percent is denied.

Entitlement to an increased rating for a left ankle disability in 
excess of 20 percent is denied.

Entitlement to an increased rating for bilateral pes planus in 
excess of 30 percent is denied.

Entitlement to an increased rating for hallux rigidus of the 
right foot in excess of 10 percent is denied.

Entitlement to an increased rating for hallux rigidus of the left 
foot in excess of 10 percent is denied.

Entitlement to TDIU is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


